FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 21, 2021

                                       No. 04-21-00277-CV

                         IN THE INTEREST OF M.C.L.V, A CHILD

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01657
                               Kimberly Burley, Judge Presiding


                                          ORDER
        The clerk’s record was due on July 19, 2021, but has not been filed. On July 20, 2021,
the trial court clerk filed a notification of late record, requesting until July 26, 2021, to file the
clerk’s record. After consideration, we GRANT the requested extension and ORDER the trial
court clerk to file the clerk’s record in this court on or before July 26, 2021.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court